DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention; or
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention. 

Claims 1-9 and 28 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wojciechowski (US 2013/0313168).
Wojciechowski teaches a screen basket apparatus and method comprising:
 (re: claim 1) a grid frame (14) having a plurality of openings, the grid frame including a plurality of transversal members and a plurality of longitudinal members that define the plurality of openings (fig. 3, 10 showing modular screen elements 16 to be placed on frame 14); and
 a screen assembly affixed to the grid frame that covers an opening in the grid frame (Id.),
 wherein the screen assembly comprises a synthetic screening surface formed of a synthetic material (para.  17-19), and
 wherein screening openings are formed in the synthetic screening surface, the screening openings have a size that ranges between approximately 35 microns and approximately 4000 microns (fig. 2A-D and para. 0146-147 teaching length, width and thickness of openings of modular screen elements may be varied from approximately 43 - 2000 microns);
(re: claims 2, 3) wherein the screening openings have a size that ranges between approximately 100 microns and approximately 1300 microns; or between 400 microns and 1300 microns (para. 0146-147);
(re: claims 4, 5) wherein the synthetic screening surface of the screen assembly is formed of polyurethane, or
 wherein the synthetic screening surface of the screen assembly is formed of a thermoset polymer material (para. 0141; see also para. 5-6, 14-22); 
(re: claim 6) wherein the synthetic screening surface of the screen assembly is formed of a thermoplastic material (para. 17);
 (re: claim 7) wherein the synthetic screening surface of the screen assembly comprises a single integral piece formed by injection molding of a polyurethane, a thermoset material or a thermoplastic material (para. 17-18);
(re: claim 8), wherein the screening openings in the synthetic screening surface of the screen assembly have substantially the same uniform length and substantially the same uniform width (fig. 2A-D and para. 0146-147 teaching length, width and thickness of openings of modular screen elements may be varied from approximately 43 - 2000 microns).
(re: claim 9) wherein the screening openings are elongated with a longer length than width, wherein the length of the screening openings is between approximately 300 microns and approximately 4000 microns, and wherein the width of the screening openings is between approximately 35 microns and approximately 4000 microns (Id.).
(re: claim 28) The claimed method of forming steps are taught above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 and 22-29 are rejected under 35 U.S.C. 103 as being unpatentable over Hunter (US 5,238,117) in view of Wojciechowski (US 2013/0313168) and legal precedent.
Hunter (fig. 3) teaches a screen basket apparatus and method comprising:17542927
 (re: certain elements of claim 1) a frame having a plurality of openings (fig. 3 showing cylindrical support frame near 40); and
 a screen assembly affixed to the frame that covers an opening in the frame (Id.);
(re: certain elements of claims 22, 23) wherein the frame includes a circular-shaped bottom surface; and 
the frame forms a generally cylindrical shape that extends upward from the circular-shaped bottom surface (fig. 3);
(re: certain elements of claim 24) wherein a shape of the frame and the screening openings in the synthetic screening surface configure the screen basket apparatus for use in a carbon-in-leach (CIL) or resin-in-leach (RIL) interstage screening process (col. 1, ln. 5+ teaching screen separator for use in carbon-in-leach, resin-in-pulp, etc. for screening metal rich solutions or pulps);
(re: certain elements of claim 25) wherein a shape of the grid frame and the screening openings in the synthetic screening surface configure the screen basket apparatus for use in a carbon-in-pulp (CIP) interstage screening process (Id.).
(re: claims 29) The claimed method of forming steps are taught in the combined device described below.


Hunter as set forth above teaches all that is claimed except for expressly teaching
(re: certain elements of claims 1, 22-24) the frame being a grid frame including a plurality of transversal members and a plurality of longitudinal members that define the plurality of openings;
wherein the screen assembly comprises a synthetic screening surface formed of a synthetic material; and
 wherein screening openings are formed in the synthetic screening surface, the screening openings have a size that ranges between approximately 35 microns and approximately 4000 microns;
(re: claims 2, 3) wherein the screening openings have a size that ranges between approximately 100 microns and approximately 1300 microns; or between 400 microns and 1300 microns;
(re: claims 4, 5) wherein the synthetic screening surface of the screen assembly is formed of polyurethane, or
 wherein the synthetic screening surface of the screen assembly is formed of a thermoset polymer material; 
 (re: claim 6) wherein the synthetic screening surface of the screen assembly is formed of a thermoplastic material;
 (re: claim 7) wherein the synthetic screening surface of the screen assembly comprises a single integral piece formed by injection molding of a polyurethane, a thermoset material or a thermoplastic material;
(re: claim 8), wherein the screening openings in the synthetic screening surface of the screen assembly have substantially the same uniform length and substantially the same uniform width;
(re: claim 9) wherein the screening openings are elongated with a longer length than width, wherein the length of the screening openings is between approximately 300 microns and approximately 4000 microns, and wherein the width of the screening openings is between approximately 35 microns and approximately 4000 microns;
(re: claim 10)  wherein an open screen area of the synthetic screening surface is between 30% and 55% of a total area of the synthetic screening surface.
(re: certain elements of claim 26)  wherein the screen assembly has an arcuate shape and includes fixing provisions that are configured to facilitate attaching the screen assembly to the grid frame;
(re: claim 27)  wherein the fixing provisions of the screen assembly comprise apertures or recesses that are configured to receive fixing devices that attach the screen assembly to the grid frame.

Wojciechowski, however, teaches that it well-known to utilize a wide-array of modular screen element configurations in combination with subgrids to allow for fast and relatively simple screen fabrication and installation for a wide-variety of screening applications (fig. 2A-D showing screening modules with fixing recesses; and para. 0146-147 teaching length, width and thickness of openings of modular screen elements may be varied from approximately 43 - 2000 microns; Cf. fig. 1A, 10, 10A, 21, 22, 34, 36, 40, 40B showing modular elements with subgrid frame; Cf. fig. 12, 41-43 teaching various screening surface configurations including arcuate) and, moreover, that injection molding manufacturing techniques with thermoplastics allow for more versatile and efficient manufacturing processes that result in easier fabrication of these variations as well as in superior strength characteristics (para. 0141; see also para. 5-6, 14-15, 22 teaching superior loading and strength profiles than traditional thermoset techniques and use of single thermoplastic injection molded elements).
 Indeed, the claimed features relating to screen element configurations materials/methods of construction can be regarded as a common design variables/operating parameters controlled by the design incentives and/or economic considerations involved in this type of subject matter (see e.g., Wojciechowski; para. 0146, 188 teaching configuration of screening features based on particular screening application are common design considerations for screen fabricator).  This is especially applicable in the screening arts as the type of material to be screened will control variations in the specific device dimensions, features and/or sorting steps as expressly taught by Wojciechowski.  Moreover, legal precedent teaches that variations in these type of common design parameters/variables are obvious and that said parameters can be recognized as result-effective variables whose optimization would be known to one with ordinary skill in the art. See MPEP 2144.04.IV (teaching that changes in size, proportion or shape of known elements are obvious); 2144.05 I.II (ample motivation to optimize or modify result-effective variables based on “design need(s)” or “market demand”).  
It would thus be obvious to one with ordinary skill in the art to modify the base reference with these prior art teachings to arrive at the claimed invention.  The rationale for this obviousness determination can be found in the prior art itself as cited above, in legal precedent as described above and from an analysis of the prior art teachings that demonstrates that the modification to arrive at the claimed invention would merely involve the substitution/addition of well-known elements with no change in their respective functions.  Moreover, the use of prior art elements according to their known functions is a predictable variation that would yield predictable results (e.g., benefit produced by known function), and thus cannot be regarded as a non-obvious modification when the modification is already commonly implemented in the relevant prior art.  See also MPEP 2143.I (teaching that simple substitution of one known element for another to obtain predictable results is known to one with ordinary skill in the art); 2144.06, 2144.07 (teaching as obvious the use of art recognized equivalences). 
Further, the prior art discussed and cited demonstrates the level of sophistication of one with ordinary skill in the art and that these modifications are predictable variations that would be within this skill level.   Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the invention of 
Hunter for the reasons set forth above.

Allowable Subject Matter
Claims 11-21 and 30-33 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any references not explicitly discussed above but made of record are regarded as helpful in establishing the state of the prior art and are thus considered relevant to the prosecution of the instant application.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH C RODRIGUEZ whose telephone number is 571-272-3692 (M-F, 9 am – 6 pm, PST).  The Supervisory Examiner is MICHAEL MCCULLOUGH, 571-272-7805.  The Official fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Alternatively, to contact the examiner, send an E-mail communication to Joseph.Rodriguez@uspto.gov.  Such E-mail communication should be in accordance with provisions of the MPEP (see e.g., 502.03 & 713.04; see also Patent Internet Usage Policy Article 5).  E-mail communication must begin with a statement authorizing the E-mail communication and acknowledging that such communication is not secure and may be made of record.  Please note that any communications with regards to the merits of an application will be made of record.  A suggested format for such authorization is as follows: "Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with me concerning any subject matter of this application by electronic mail. I understand that a copy of these communications will be made of record in the application file”. 
Information regarding the status of an application may also be obtained from the Patent Application Information Retrieval (PAIR) system.
Status information for published applications may be obtained from either Private PMR or Public PAIR. Status information for unpublished applications is available through Private PMR only.  For more information about the PAIR system, see	 http://pair-direct.uspto.gov
 Should you have questions on access to the Private PMR system, contact the Electronic Business Center (EBC) at 866-217-9197 (Toll Free). 
/JOSEPH C RODRIGUEZ/Primary Examiner, Art Unit 3655                                                                                                                                                                                                        
Jcr



---
October 11, 2022